Defendants have appealed from a judgment rendered at the Essex Trial Term of the Supreme Court in plaintiffs’ favor. The action is in ejectment. Plaintiffs and defendants are the owners of adjoining premises in Essex County. The common grantor of the lands owned by plaintiffs and defendants is Georgia Harkness. She acquired the property now owned by defendants in 1933 and conveyed those premises to defendants in 1946. In 1937 she acquired the property owned by plaintiffs and made a conveyance to them of those premises in 1939. The trial court found on the testimony of a surveyor that defendants have encroached upon the land of plaintiffs’ property for a distance of five feet at the westerly end and six feet at its easterly end; and that in addition thereto they have constructed a cesspool upon the premises of plaintiffs; and that plaintiffs are entitled to judgment directing the restoration of the premises so encroached upon to plaintiffs. The evidence sustains the findings. Judgment unanimously affirmed, with costs to plaintiffs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.